—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered February 3, 1995, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s denial of *566his motion to reopen the case did not constitute an improvident exercise of discretion (see, People v Olsen, 34 NY2d 349, 353). Furthermore, the court’s charge, which followed the language set forth in the Criminal Jury Instructions (see, 2 CJI[NY] PL 160.05, at 897-901), adequately apprised the jury of the governing law (see, People v Dory, 59 NY2d 121; People v Dering, 140 AD2d 538; People v Freaney, 108 AD2d 228, 231-232).
We have considered the defendant’s remaining contentions, including those set forth in his supplemental pro se brief, and find them to be without merit. O’Brien, J. P., Joy, Friedmann and Florio, JJ., concur.